DETAILED ACTION
1. 	Claims 1-16 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements field on 04/19/2021 are in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office Action. 
Response to Amendment
4.	Applicant’s response to the last Office Action filed on 04/07/2021 has been entered and made of record. 
5.   Claims 1-4, 6-9 and 11-15 have been amended.
6.  New claim 16 has been added 
Response to Argument
7.	Applicant’s arguments, filed on 07/07/2021 with respect to the amended claims have been fully considered. Based the Applicants amendment and argument the rejection based on the applied prior art Mammou (US 20190080483) expressly withdrawn. However, after further search and consideration a new prior arts that teach the amended claims are found.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

9.	Claims 1,6,11 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Birendra Kathariya et al. (hereafter Birendra), “SCALABLE POINT CLOUD GEOMETRY CODING WITH BINARY TREE EMBEDDED QUADTREE”, 2018 IEEE, published 2018. 
As to claim 16, Birendra teaches An apparatus for transmitting point cloud data (Abstract, section I and II, Birendra teaches a process of receiving point cloud data at different quality, and encoding the received  point cloud data), the apparatus comprising:
an encoder configured to encode geometry data of point cloud data (section 1 right col 1st paragraph, section 2.3, 2nd  paragraph,  the octree is used mostly to compress the static point cloud or intra-code the frame in dynamic point cloud. Encoding of an octree structure is carried out by storing the occupancy bits generated in all layers of the tree), 
	wherein the geometry data is represented based on an octree structure (Abstract, section 1 right column last paragraph, section 2.3, 2nd  paragraph section 6,  Birendra  teaches a scalable point cloud geometry encoding  using octree that  efﬁciently compress point cloud data at variable rate compensating the quality . Specifically a scalable octree and quadtree coding scheme that can represent the geometry of the same point cloud at different quality achieving different compression level at  highest representation level. Here, the highest representation implies point cloud with voxel size of one), wherein geometry data in a center position of each node in the octree structure is reconstructed for spatial scalability (Fig.3,  section I, right column last paragraph, section 2.3, the leaf-node of the octree encoded using octree encoder, wherein  the points that lie in a leaf-node are approximated by its centroid and attributes if any are averaged, and  the highest representation level, leaf-node should contain only one point);
encode attribute data of the point cloud data (sections 2 and 5 1st paragraph, section1 right col. 1st   paragraph, Encoder encodes both geometry and color of a point cloud frame by creating the highest representation possible, wherein the dataset to be encoded includes color attributes other than geometry); and
a transmitter configured to transmit a bitstream including the geometry data and the attribute data of the point cloud data (Abstract, section 2 1st  paragraph, the encoded geometry and color of a point bitstream are transmitted to the decoder to be  decoded (decompressed).

Claim 11 is rejected the same as claim 16 except claim 11 is directed to method claim. Thus, argument analogous to that presented above for claim 16 is applicable to claim 11.

As to claim 1, Birendra teaches an apparatus for receiving point cloud data (Abstract, section I and II, Birendra teaches a decoder that received the encoded bitstream to be decoded (decompress)), the apparatus comprising:
a receiver configured to receive a bitstream including point cloud data (Abstract, section I and II , the received encoded bitstream are point cloud data point cloud data): a decoder configured to (Abstract ,section I and II,  Birendra teaches a decoder that received the encoded bitstream  from the encoder and decode  (decompress) the encoded bitstream); 
decode geometry data of the point cloud data, wherein the geometry data is represented
based on an octree structure (Fig.5, Abstract, section 2.3, 2nd  paragraph, section 4.1 and section 6,   Birendra  teaches a scalable point cloud geometry encoding/ and decoding   using octree that  efﬁciently compress and decompress  point cloud data at variable rate compensating the quality . Specifically a scalable octree and quadtree coding (encoding decoding) scheme that can represent the geometry of the same point cloud at different quality achieving different compression and decompression level at  highest representation level. Here, the highest representation implies point cloud with voxel size of one), wherein geometry data in a center position of each node in the octree structure is reconstructed for spatial scalability (Figs.3-5 section 2.3, section 4.1, the leaf-node of the octree encoded then decoded using octree encoder and decoder respectively, wherein  the points that lie in a leaf-node are approximated by its centroid and attributes if any are averaged, and  the highest representation level, leaf-node should contain only one point), and
decode attribute data of the point cloud data (sections 2 and 5 1st paragraph, section 4.1, Encoder encodes both geometry and color of a point cloud frame by creating the highest representation possible, and the decoder decode (decompress) the encoded geometry and color of a point bitstreams , wherein the dataset to be encoded and  then decoded data includes color attributes other than geometry).
Claim 6 is rejected the same as claim 1 except claim 6 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 6.

Claim Rejections - 35 USC § 103
10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 2,3,5,7,8,10,12,13,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birendra, “SCALABLE POINT CLOUD GEOMETRY CODING WITH BINARY TREE EMBEDDED QUADTREE”, in view of  Mammou et al., (hereafter Mammou), “G-PCC codec description v2” published on  January 2019. 

Regarding claim 2, while Birendra teaches the limitation of claim 1, fails to teach the limitation of claim 2. 
On the other hand   in the same field of endeavor Geometry-Based Geometry Coding of Point Clouds of Mammou teaches the octree structure is represented based on one or more LODs (level of details) (Fig.1, sections 2 and 3.6.22 teaches point cloud compression G-PCC (Geometry based Point Cloud Compression), and Figure 1 provides an overview of the  a G-PCC, wherein   LODs (level of details) generator is the integral part of  G-PCC
Birendra and Mammou are combinable because they are directed to a system of encoding and decoding of point cloud data.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize LODs (level of details) generator which is the integral part of G-PCC (see Fig.1) taught by Mammou into Birendra
The suggestion/motivation for doing so would have been to allow user Birendra to optimize scalability function such as Level of Detail (LOD) for both an effective service with different bandwidths. 
As to claim 3, Mammou teaches the attribute data is decoded based on the reconstructed geometry data (Fig.1 as shown in Fig.1 the encoded attributing are decoded based on the reconstructed geometry)
(3.3.1-3.3.2, if the flag is equal to 1, then points belonging to the associated volume are directly coded using the DCM. Otherwise (the flag is equal to 0), the tree coding process continues for the current node. Of course, in order for the decoder to know if NO=1 or not, an additional flag stating whether or not NO=1 must be coded when NC=0) In addition a binary flag is coded to signal if the DCM is applied (flag=1) or not (flag=0) to the node); 

Claim 7 is rejected the same as claim 2 except claim 7 is directed to method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 7.

Claim 8 is rejected the same as claim 3 except claim 8 is directed to method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 8.

Claim 10 is rejected the same as claim 5 except claim 10 is directed to method claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 10.

Claim 12 is rejected the same as claim 2 except claim 12 is directed to  the corresponding encoded apparatus claim of the decoded claim 12.  The rejection of claim 2 include both encoding and decoding, and decoding is the invers process of encoding. Thus, argument analogous to that presented above for claim 2 is applicable to claim 12.

Claim 13 is rejected the same as claim 3 except claim 13 is directed to  the corresponding encoded apparatus claim of the decoded claim 3.  The rejection of claim 3 

Claim 15 is rejected the same as claim 5 except claim 15 is directed to  the corresponding encoded apparatus claim of the decoded claim 5.  The rejection of claim 5 include both encoding and decoding, and decoding is the invers process of encoding. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

12.	Claims 4, 9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Birendra view of Mammou in further view of NAKAGAMI et al., (hereafter NAKAGAMI), WO 2019065297 A1   published on April 4, 2019(for Examination purpose US equivalent US 20200250857 A1 apply) 

Regarding claim 4, while modified Birendra teaches the limitation of claim 1, but fails to teach the limitation of claim 4.
On the other hand  in the same field of endeavor a method  directed to encoding and decoding of point cloud data of   NAKAGAMI teaches the octree structure for the geometry data is decoded partially.([0214]-[0215], NAKAGAMI teaches  scalability (Scalability) such as partial decoding, decoding from a low resolution. In addition the case where only the DAG (Directed Acyclic Graph) process is applied in the Octree encoding, the DAG can be applied only from a level higher than the lowest level by one level to an intermediate level, and only Octree encoding can be applied to a portion at the levels on the upper side).
Modified Birendra and NAKAGAMI are combinable because they are directed to a system of encoding and decoding of point cloud data.

The suggestion/motivation for doing so would have been to allow user Birendra to maximize   the encoding efficiency (NAKAGAMI: [0214]).

Claim 9 is rejected the same as claim 4 except claim 9 is directed to method claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 9.

Claim 14 is rejected the same as claim 4 except claim 14 is directed to the  corresponding encoded apparatus claim of the decoded claim 4.  The rejection of claim 4 include both encoding and decoding, and decoding is the invers process of encoding. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699